Mollison, Judge:
The appeal for reappraisement enumerated above relates to plywood, exported from Finland in the year 1955, and was submitted for decision upon stipulation of counsel for the parties limiting the appeal to the items of merchandise which were advanced in value and appraised on the basis of home market value.
On the agreed facts I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the said merchandise, and that such value, in each instance, was the appraised unit value, less 4 per centum, packed.
As to all items of merchandise where appraisement was based upon the entered invoice unit values, the appeal, having been abandoned, is dismissed.
Judgment will issue accordingly.